Title: General Orders, 15 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 15th 1776.
Parole Barre.Countersign Dublin.


The Continental Congress having ordered, Friday the 17th Instant to be observed as a day of “fasting, humiliation and prayer, humbly to supplicate the mercy of Almighty God, that it would please him to pardon all our manifold sins and transgressions, and to prosper the Arms of the United Colonies, and finally, establish the peace and freedom of America, upon a solid and lasting foundation”—The General commands all officers, and soldiers, to pay strict obedience to the Orders of the Continental Congress, and by their unfeigned, and pious observance of their religious duties, incline the Lord, and Giver of Victory, to prosper our arms.
The regiment of Artillery to be mustered, Sunday morning, at eight o’clock, upon the Common, where the Commissary General of Musters will attend.
The Company of Artillery commanded by Capt. Hamilton,

to be mustered at Ten o’Clock, next Sunday morning, upon the Common, near the Laboratory.
Lieut. Howe and Ensign Kennedy of Col. Wards regiment, with the same non-commissioned officers, and soldiers, who were employed by the orders of the 8th Instant in cutting picketts, are to parade at Genl Putnams quarters, to morrow morning at sun-rise, with four days provisions ready dressed, to go upon the same duty as before.
The Officers of all guards, are to make their reports to the Colonel of the picquet, by nine o’clock in the morning—The Colonel of the picquet to make a report of all those reports, collected in one, to the Brigadier of the day at 10 o’clock precisely.
